NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
AFFINITY LABS OF TEXAS, LLC,
Plo;in,tiff-Cr0ss Appellcmt, 4
V.
HYUNDAI MOTOR AMERICA, INC.,
HYUNDAI MOTOR MANUFACTURING ALABAMA
LLC, AND KIA MOTORS AMERICA, INC.,
Defendants-Appellants, "
AND `
VOLKSWAGEN GROUP OF AMERICA, INC.,
Defendan.t-Appellant.
2011-1350, -1365, -1386
Appea1s from the United States District Court for the
Eastern District of Texas in case no. 08-CV-0164, Judge
Ron C1ark.
ON MOTION
ORDER

AFFINITY LABS V. HYUNDAI MOTOR 2
Affinity Labs of Texas, LLC, moves to reactivate the
cases and to expedite the briefing schedule. Volkswagen
of A1nerica, Inc. objects to the expedited briefing schedule.
Upon consideration thereof
IT IS ORDERED THATZ
The motion to reactivate is granted The motion to
expedite is denied. The appellants’ principal briefs shall
be filed within 60 days from the date of this order
FOR THE COURT
 1 2  ls/ J an Horbaly on
Date J an Horbaly
Clerk
ca smu M@Qui11@n, Esq. ` g
Steven M. Zager, Esq.
1\/lark A. Hannemann, ESq- u.s.couni':gFlE\\l\»)PEALs ma
21 ms FEnERALcmcun
S
AUG 12 2011
.IAN HDRBALY
CI.EHi